

FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 16th day of December, 2007 by and between ACURA PHARMACEUTICALS, INC.
(formerly Halsey Drug Co., Inc.), a New York corporation (the “Corporation”) and
ANDREW D. REDDICK(the “Employee”).


RECITALS


A.  
The Corporation and the Employee executed an employment agreement dated as of
August 26, 2003, which was amended three times (as amended, the “Employment
Agreement”).
 
B.  
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1. Section 7.6(a)(i) is hereby deleted and replaced with the following:


“(i) each of the following amounts:



 
(x)
the Employee’s accrued and unpaid Base Salary through and including the date of
terminations;




 
(y)
the Employee’s then accrued and unused vacation through and including the date
of termination; and




 
(z)
the Employee’s then accrued and unpaid Bonus for such year, calculated by
pro-rating the annual Bonus, which would have been payable to the Employee but
for his termination and assuming full achievement of the Bonus Criteria for such
year, based on the number of days that the Employee remained in the employ of
the Corporation during the year for which the Bonus is due;



The payments provided in subsections (x), (y) and (z) above, shall be paid in a
single lump sum in cash within thirty (30) days after the date of termination;
provided, however, that if such termination is by the Employee for Good Reason,
the payment provided in subsection (z) shall be paid in a single lump sum in
cash six (6) months and one (1) day following such termination; and”


2. Section 7.6(a)(ii) is hereby deleted and replaced with the following:
 

--------------------------------------------------------------------------------


 
“(ii) the greater of (x) the Employee's Base Salary for the remainder of the
Initial Term and (y) one (1) year of the Employee's Base Salary in effect
immediately prior to the date of termination (”Severance Pay”). In the case of
termination by the Employee for Good Reason, one-half of such Severance Pay
shall be paid six months and one day following termination; and the remainder of
such Severance Pay shall be paid in six equal monthly installments commencing
with the seventh month following termination. In the case of termination of the
Employee’s employment by the Corporation without Cause, the amount of such
Severance Pay that does not exceed the Applicable Limit, shall be paid in equal
monthly installments over the Severance Period (as defined in Section 7.6(b)).
To the extent the Severance Pay exceeds the Applicable Limit, (A) one-half of
the amount exceeding the Applicable Limit shall be paid six months and one-day
after the date of termination, and (B) one-half of the amount exceeding the
Applicable Limit shall be paid in six equal monthly installments commencing with
the seventh month after the date of termination. The Applicable Limit is the
amount which may not be exceeded as specified in Treas. Reg.
1-.409A-1(b)(iii)(A) (generally the lesser of $450,000 (for 2007) and two times
Employee’s compensation).”


3. Subsection (ii) of Section 7.6(b) is hereby deleted and replaced with the
following:


“(ii) receive a payment in cash following his termination without Cause or for
Good Reason representing the value of such continued benefits, plus any income
tax payable by the Employee on such value. The amount provided in subsection
(ii) shall be paid (A) in a single lump sum payment within thirty (30) days of
the date of termination if such termination is by the Corporation without Cause,
and (B) in a single lump sum payment six months and one day following the date
of termination if such termination is by the Employee for Good Reason.”


4. Section 7.7 is amended by deleting the phrase “the Severance Pay shall be
payable in a lump sum in cash within thirty (30) days after the of the date of
such termination,” and replacing it with “the Severance Pay shall be payable in
a lump sum in cash six months and one day after the date of such termination.”


5. Section 12.9 is added to the agreement as follows:


12.9 Section 409A Option Agreement. Notwithstanding anything contained herein to
the contrary, in the event of a conflict between this Agreement and the Section
409A Non-Qualified Stock Option Agreement dated February 8, 2006, as amended
(the “409A Agreement”), with respect to the exercise of options covered
thereunder (including the period during which they may be exercised), the
provisions of the 409A Agreement shall control.


6. Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.
 
2

--------------------------------------------------------------------------------


 
7. This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
ACURA PHARMACEUTICALS, INC.
 
 
 
 
    By: 
/s/ Peter A. Clemens
 
 
 
Name: Peter A. Clemens
 
 
 
Title: Senior Vice President and
 
 
 
          Chief Financial Officer
 
 
 
 
   
EMPLOYEE
 
 
 
 
    By: 
/s/ Andrew D. Reddick
 
 
 
Andrew D. Reddick
 

 
3

--------------------------------------------------------------------------------


 